Citation Nr: 1204196	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-36 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent prior to February 9, 2011 and in excess of 20 percent as of May 1, 2011 for a right shoulder disability.

2.	Entitlement to an evaluation in excess of 30 percent prior to January 12, 2006 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Atlanta, Georgia RO has since maintained jurisdiction over the claims.  The Veteran testified at a Board hearing at the RO in Atlanta, Georgia in October, 2011.  This transcript has been associated with the file.

During the pendency of the appeal, in a May 2011 rating decision, the RO assigned an increased evaluation of 20 percent, effective May 1, 2011, for the Veteran's right shoulder disability.  The Board observes the May 2011 rating decision also awarded a temporary total disability rating under 38 C.F.R. § 4.30 for the Veteran's right shoulder disability, from February 9, 2011 to April 30, 2011.  The Board's analysis contemplates the schedular rating awarded for periods other than when a 100 percent rating was in effect.  In the May 2011 rating decision the RO also assigned an increased evaluation of 70 percent effective January 12, 2006 for the Veteran's PTSD.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).




FINDINGS OF FACT

1.	Prior to February 9, 2011 the Veteran's right shoulder disability was manifested by subjective complaints of pain and decreased strength.

2.	As of May 1, 2011 the Veteran's right shoulder disability is manifested by pain and limitation of motion at the shoulder level.

3.	Prior to January 12, 2006 the Veteran's PTSD was manifested by sleep disturbances, anger, flashbacks, and avoidance behavior.

4.	As of January 12, 2006 the Veteran's PTSD is manifested by periods of sleep disturbances, anger, suicidal ideations, and the inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.	Prior to February 9, 2011 the criteria for an evaluation in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5201, 5203 (2011).

2.	As of May 1, 2011 the criteria for an evaluation in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5201, 5203 (2011).

3.	Prior to January 12, 2006 the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

4.	As of January 12, 2006 the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in November 2005 and November 2010.  The March 2005 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The June 2010 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the March 2006 rating decision, the Board finds that providing him with adequate notice in the June 2010 letter followed by a readjudication of the claim in the May 2011 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in August 2008.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations for his right shoulder and PTSD claims, most recently in April 2011.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.157 (b) (1); 3.400(o)(2).

Right Shoulder Disability

The Veteran's right shoulder disability was originally rated under Diagnostic Code 5203 for impairment of the clavicle or scapula.  In the May 2011 rating decision the RO rated the Veteran under Diagnostic Code 5201, which pertains to limitation of motion of the arm.  Assignment of a particular Diagnostic Code is 'completely dependent on the facts of a particular case,' Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Based on the Veteran's most recent VA examination, the change of the Veteran's evaluation from Diagnostic Code 5203 to 5201 is appropriate due to his limitation of motion. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran was assigned a 10 percent evaluation for his right shoulder disability prior to February 9, 2011under Diagnostic Code 5203 and a 20 percent evaluation as of May 1, 2011 under Diagnostic Code 5201.  The Veteran contends that he should have had a higher evaluation throughout this period.  

As the Veteran testified in October 2011 that he was left handed, the Board will review the minor shoulder rating codes.  Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Prior to February 9, 2011

The Veteran was afforded a VA examination in November 2005.  At this examination he reported 20+ dislocations of his right shoulder since service.  He also reported he was limited to how many pounds he could lift.  He further reported problems with tasks that involved abduction or rotation of the shoulder, such as sweeping, grocery shopping or writing.  He reported his right shoulder symptoms included numbness, limited range of motion, and decreased strength and mobility.

On examination the examiner noted the Veteran's right shoulder joint was abnormal with findings of a shoulder depression of 1 1/2 inches.  On range of motion testing the Veteran had full flexion to 180 degrees and full external and internal rotation, both to 90 degrees.  

The RO maintained the Veteran's right shoulder disability as 10 percent disabling due to painful motion of the shoulder from recurrent dislocations.  See March 2006 rating decision.

The Veteran was seen in November 2009 with complaints of pain in his right shoulder.  The examiner reviewed x-rays and noted a 1 centimeter ossific density, which was unchanged since the prior x-rays in 2004.  There was also mild degenerative joint disease noted.  On range of motion testing the Veteran had flexion to 160 degrees, abduction to 160 degrees, and external rotation to 30 degrees, bilaterally.

In reviewing the claims file, there is no evidence that an evaluation in excess of 10 percent was warranted prior to February 9, 2011.  In this regard, the Veteran did not have dislocation of his clavicle or scapula or nonunion with loose movement of the clavicle or scapula, which could have warranted an increased evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.

The Board has also considered other diagnostic codes which may be more appropriate.  Diagnostic Code 5200 pertains to ankylosis of the scapulohumeral, which has not been diagnosed at any point during the appeal period.  As such, this Diagnostic Code is not for application.

Diagnostic Code 5201 allows for a higher evaluation where there is limitation of motion of the arm.  However, in reviewing the Veteran's treatment records prior to February 9, 2011, there is no evidence he had limitation of motion at his shoulder level, at a minimum, which could warrant a higher evaluation.  

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  The Veteran has not been diagnosed with any impairment of the humerus, to include malunion, non-union, or fibrous union.  With regard to recurrent dislocation of the humerus at the scapulohumeral joint, the Board notes that at his November 2005 VA examination the Veteran reported multiple dislocations of his shoulder, however there was no evidence of guarding, which is required for a higher rating.

As discussed, the Veteran was assigned a 10 percent evaluation for his right shoulder disability prior to February 9, 2011.  The Board observes no evidence which would have warranted a higher evaluation prior to February 9, 2011.  As such, the Board finds that prior to February 9, 2011, the Veteran's condition more nearly approximates a 10 percent evaluation for his right shoulder disability.  

As of May 1, 2011

As noted above, most recently the Veteran was afforded a VA examination in April 2011.  He reported stiffness, giving way, locking, and pain of his right shoulder.  The examiner noted tenderness of the right shoulder, with no sign of instability, abnormal movement, effusion, weakness, or guarding.  There was also no ankylosis found.  On range of motion testing the Veteran had flexion limited to 50 degrees, abduction limited to 80 degrees, and external and internal rotation limited to 55 degrees.  

Following this VA examination, a May 2011 rating decision assigned the Veteran a 20 percent evaluation as of May 1, 2011 for his right shoulder disability.

The RO noted that the 20 percent evaluation was based on tenderness and painful motion with abduction limited to 80 degrees.  The RO noted it could not assign a higher evaluation unless the Veteran had limitation of motion from midway between his side and shoulder level.  See May 2011 rating decision.

The Veteran testified at his October 2011 Board hearing that he experienced pain and numbness in his right shoulder that went all the way down his right arm.  He also reported that he had trouble picking up small objects with his right hand.  He testified that he was still undergoing physical therapy for his right shoulder disability.

There is no evidence as of May 1, 2011 which would warrant a higher evaluation for the Veteran's right shoulder disability as the evidence does not show limitation of motion to 25 degrees from the side or limitation of motion from midway between the side and shoulder level.  As noted above, the Board has considered additional diagnostic codes which may be applicable.  

As the Veteran has not been diagnosed with ankylosis, Diagnostic Code 5200 is not for application.  As previously discussed, Diagnostic Code 5202 pertains to impairment of the humerus, which the Veteran has not been diagnosed with.  Although there may be evidence of dislocation, there is no evidence of guarding and Diagnostic Code 5202 is not applicable.  The Veteran was previously evaluated under Diagnostic Code 5203, however as there is no evidence of nonunion, malunion, dislocation of the clavicle or scapula, this code is not appropriate.

The Board notes that in evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  At the November 2005 VA examination the examiner noted after repetitive use the Veteran had pain, but no weakness, fatigue, lack of endurance, or incoordination.  The April 2011 VA examiner also found no additional limitation of function due to pain, fatigue, weakness, lack of endurance, or incoordination.  As such, there is no evidence which would warrant an even higher evaluation for functional impairment.  

The Board acknowledges the Veteran's contentions that his right shoulder disability warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

In light of the above, the Board finds that the Veteran is not entitled to an increased evaluation for his right shoulder disability at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation for a right shoulder disability must be denied.

PTSD

Prior to January 12, 2006 the Veteran's PTSD was rated as 30 percent disabling.  As of January 12, 2006 it was rated as 70 percent disabling.  The Veteran contends that his PTSD should have been rated higher throughout the appeal period.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

Under this diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Prior to January 12, 2006

Prior to January 12, 2006 the Veteran was assigned a 30 percent evaluation for his PTSD.  As discussed below, the Board does not find that a higher evaluation was warranted at any time prior to January 12, 2006.

The evidence of record indicates that prior to January 12, 2006 the Veteran reported his PTSD symptoms had increased due to the loss of more soldiers in the current war.  See November 2005 VA treatment record.

The Veteran was afforded a VA examination in November 2005.  At this examination he reported sleep disturbances including insomnia and nightmares.  An earlier November 2005 VA treatment record also noted that the Veteran reported memory lapses and recurrent depressive symptoms.  The Board notes that both depression and memory loss were taken into account when assigning the Veteran a 30 percent evaluation.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more closely approximates a 50 percent evaluation or higher.  In this regard, the Veteran does not have the symptoms ordinarily associated with a greater social and occupational impairment.

The November 2005 VA examiner noted the Veteran did not suffer from panic attacks or suicidal or homicidal ideation.  If the Veteran suffered from frequent panic attacks or suicidal or homicidal ideations, these symptoms could warrant a higher evaluation.

The November 2005 VA examiner also noted the Veteran had appropriate appearance and hygiene.  His communication and speech were also within normal limits.  There was no evidence of impaired abstract thinking, judgment or abnormal speech.

Furthermore, no VA examiner, or any VA treatment record found that the Veteran suffered from delusions or hallucinations.  Finally, the November 2005 VA examiner and the VA treatment records did not report that the Veteran was in danger of hurting others, or that he had obsessional rituals which interfered with his routine activities.

With regard to maintaining effective work and social relationships, the Veteran has indicated that he does have some decreased interest in activities and that he prefers to be alone.  See e.g., November 2005 VA examination report.  At his October 2011 hearing the Veteran also testified that he had been married and divorced three times and that he kept to himself for the most part.  The Board acknowledges that difficulty with maintaining effective social relationships is often contemplated by higher ratings.  However, the Board does not rely on a single symptom when reviewing the Veteran's current evaluation; instead it takes the Veteran's entire symptomatology into account.

Thus, although the Board finds that the Veteran exhibits some symptoms associated with a higher evaluation, such as social impairment, the Veteran's overall disability picture continues to most closely approximate that contemplated by a 30 percent evaluation.  

Also of record is the Veteran's GAF score.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record and they will not be relied upon as the sole basis for an increased rating.

The November 2005 VA examiner assessed the Veteran with a GAF score of 58.  GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Taking into account the Veteran's PTSD symptoms, including social impairment, flashbacks, and sleep disturbances, the examiner assigned the Veteran a GAF score indicating moderate symptoms.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that prior to January 12, 2006 more nearly approximates that which warrants the assignment of a 30 percent rating.  See 38 C.F.R. § 4.7.

As of January 12, 2006

As noted above, the Veteran was assigned a 70 percent evaluation as of January 12, 2006 for his PTSD.  After reviewing the evidence of record, the Board finds that a higher evaluation is not warranted.

In this regard, the Veteran has indicated that he is unable to establish and maintain effective relationships.  As noted, at his October 2011 Board hearing he testified that he had been married and divorced three times and he was unable to maintain a relationship due to his PTSD.  The Veteran also appeared at VA group therapy and was found to be depressed.  See e.g., November 2007 VA treatment record.

The Veteran testified that he had been warned about the excessive use of force at work and had complaints against him.  See, October 2011 Board hearing transcript.  In January 2006 and December 2009 VA treatment records the examiners also noted the Veteran had outbursts of anger and anger management issues.  See also August 2010 VA treatment record.  However, the Board notes that impaired impulse control is a symptom contemplated by the 70 percent evaluation for PTSD.  

The Veteran has also reported that he suffers from panic attacks.  In a September 2008 VA treatment record it was noted the frequency of his panic attacks had increased, possibly due to the fact that he had not been taking his medication regularly.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more closely approximates a 100 percent evaluation.  

At the April 2011 VA examination the examiner found the Veteran did not suffer from persistent delusions or hallucinations.  See also January 2006 VA treatment record.  There is also no evidence of record that the Veteran suffers from disorientation to time or place.

The August 2010 VA treatment record noted the Veteran was not in persistent danger of hurting himself or others.  The January 2006 VA treatment record noted the Veteran had some suicidal ideations, but that he had no plan or intent.  He also denied homicidal ideation at this appointment.  See also September 2008 VA treatment record.

The April 2011 VA examiner also did not report that the Veteran was unable to perform his activities of daily living, such as maintaining personal hygiene.  Although it has been noted that the Veteran suffers from memory loss, there is no indication that it is so severe he cannot remember the names of his close relatives, his own occupation, or his own name, which could warrant a higher rating.  

The Board also acknowledges that the Veteran suffers from symptoms not covered under Diagnostic Code 9400.  For instance, the Veteran has reported crying spells, vertigo, and nausea, as well as feelings of hypervigilance.  See e.g., October 2008 VA statement.  However, all of the Veteran's symptoms have been taken into account when determining the most appropriate evaluation.

Thus, the Board finds that the Veteran's overall disability picture continues to most closely approximate that contemplated by a 70 percent evaluation.  

As noted above, the Veteran's GAF scores are also of record.  The October 2008 statement by a VA nurse indicated the Veteran's GAF was 55.  See also April 2011 VA examination.  GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In viewing the evidence of record the examiner found that the Veteran had some moderate symptoms and social impairment due to his PTSD and assigned a GAF score slightly worse than the November 2005 VA examiner. 

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 70 percent rating as of January 12, 2006.  See 38 C.F.R. § 4.7.

The Board acknowledges the Veteran's contentions that his PTSD warrants a higher evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected disability.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

Overall, the Board concludes that the evidence discussed above supports no more than a 30 percent rating prior to January 12, 2006 and 70 percent thereafter.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against a higher evaluation and therefore, it does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for either his right shoulder disability or his PTSD.  Additionally, there is not shown to be evidence of marked interference with employment due to his right shoulder disability or PTSD.  In the Veteran's November 2005 VA examination the examiner explicitly stated the Veteran's right shoulder disability did not result in lost time from work.  The Board acknowledges the Veteran's testimony at the October 2011 Board hearing that he was pursuing a medical retirement due to his PTSD.  However, he also stated he had not discussed this with anyone else and had made the decision on his own.  As such, the Board finds there is no evidence that the Veteran suffers from marked interference with employment due to either his right shoulder disability or his PTSD.  

The Veteran has indicated that his right shoulder disability causes pain, decreased strength, and some limitation of motion.  The Veteran's PTSD has also been noted to cause sleep impairment, anger problems, feelings of hypervigilance, and social impairment.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent prior to January 12, 2006 and in excess of 70 percent thereafter for PTSD is denied.

Entitlement to an evaluation in excess of 10 percent prior to February 9, 2011 and in excess of 20 percent as of May 1, 2011 for a right shoulder disability is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


